 

Y§M‘t:i

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

 

NUV 2 6 2018

 

 

 

UNITED STATES DISTRICT CoURT
CLERK US DlSTF]iCT COURT

SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN D!STR;CT OF CAL§€§S$T|¢
BV

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(F or Revocation of Probation or Supervised Release)
(For Offenses Committed On or Afi;er November l, 1987)

 

 

V.

WALTER INZUNZA-CERVANTES (1)
Case Number: 3 : l¢l-CR-() 1503-AJB

Francisco J Sanchez, Jr
Defendant’s Attorney

REGISTRATION No. 41871-298

|:| -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One and TWO

 

|:\ was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-2 nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Novemher 1'9_ 2018/z

0 ' :Htel'lce ::

ON ANTHONYJ. BATTAGLI
UNITED STATES DISTRIC UDGE

 

3:14-CR-01503-AJB

 

 

"-\‘\

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: WALTER INZUNZA~CERVANTES (l) Judgment - Page 2 of 2
CASE NUMBER: 3114-CR-0]503-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
12 months as to count l Term to run consecutive to Criminal Case#l 8cr2216-AJB.

El Sentence imposed pursuant to Title 8 USC Section l326(b).

|I] The court makes the following recommendations to the Bureau of Prisons:
Western Region of the United States, Herlong FCI for purposes of vocational and educational
training.

|:I The defendant is remanded to the custody of the United States Marshal.

\:l The defendant shall surrender to the United States Marshal for this district

 

l:l at A.M. on

ij as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
|;l as notified by the United States Marshal.

13 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on tO
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3214-CR-01503-AJB

 

